Citation Nr: 1718837	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  08-35 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for scar/depression above the left eye.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected scars above the left eye and left ear.  

3.  Entitlement to service connection for vertigo, to include as secondary to service-connected scars above the left eye and left ear.  

4.  Entitlement to service connection for residuals of left arm stab wounds with scarring and nerve damage.  

5.  Entitlement to an initial evaluation for ischemic heart disease (coronary artery disease, status post myocardial infarction, stent placement, and coronary artery bypass graft) in excess of 60 percent prior to October 3, 2005; in excess of 30 percent from October 3, 2005, to March 17, 2008; in excess of 60 percent from March 17, 2008, to October 12, 2011; in excess of 60 percent from February 1, 2012, to December 2, 2013; and in excess of 30 percent since December 2, 2013.  

6.  Entitlement to an increased rating for bilateral hearing loss, evaluated as 10 percent disabling prior to October 13, 2013, and 20 percent disabling since October 13, 2013.

7.  Entitlement to an increased initial evaluation for asbestosis, evaluated as noncompensable prior to August 12, 2013, and as 30 percent disabling since August 12, 2013.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to November 1968.

These matters come before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the Regional Office (RO) in Cleveland, Ohio, dated in October 2007 (scar/depression, headaches, vertigo, left arm stab wound residuals, hearing loss, and asbestosis) and March 2014 (ischemic heart disease).

These matters were previously remanded by the Board so that the Veteran could be provided with an opportunity to testify before a Veterans Law Judge (VLJ).  In August 2016, the Veteran testified at a Board videoconference hearing before the undersigned VLJ.  A transcript of that hearing has been associated with the claims file.  As such, the Board finds that there has been substantial compliance with the Board's previous  remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

The issues of entitlement to service connection for scar/depression above the left eye, headaches, vertigo,  and residuals of left arm stab wounds with scarring and nerve damage are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 3, 2005, the Veteran's ischemic heart disease was not productive of chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

2.  From October 3, 2005, to March 17, 2008, the Veteran's ischemic heart disease was not productive of more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

3.  From March 17, 2005, to March 17, 2008, the Veteran's ischemic heart disease was not productive of chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

4.  The Veteran's coronary artery bypass grafting surgeries, conducted in October 2011 and January 2012, required convalescence through April 30, 2012.


5.  From May 1, 2012, to December 2, 2013, the Veteran's ischemic heart disease was not productive of chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

6.  Since December 2, 2013, the Veteran's ischemic heart disease has not been productive of more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

7.   Prior to October 13, 2010, the Veteran's bilateral hearing loss was manifested at worst by Level IV hearing loss in the right ear, and by Level V hearing loss in the left ear.

8.  Since October 13, 2010, the Veteran's bilateral hearing loss was manifested at worst by Level IV hearing loss in the right ear, and by Level VIII hearing loss in the left ear.

9.  Prior to August 12, 2013, the Veteran's service-connected asbestosis was not productive of forced vital capacity (FVC) between 75 and 80 percent predicted, or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66 to 80 percent predicted.

10.  Since August 12, 2013, the Veteran's service-connected asbestosis was not productive for FVC of 50 to 64 percent predicted, DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for ischemic heart disease prior to October 3, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005.

2.  The criteria for a disability rating in excess of 30 percent for ischemic heart disease from October 3, 2005, to March 17, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005.

3.  The criteria for a disability rating in excess of 60 percent for ischemic heart disease from March 17, 2008, to October 12, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005.

4.  The criteria for a temporary total disability rating from October 12, 2011, through April 30, 2012, based on the need for convalescence following the Veteran's coronary artery bypass grafting surgeries in October 2011 and January 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2016).  

5.  The criteria for a disability rating in excess of 60 percent for ischemic heart disease from May 1, 2012, to December 2, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005.

6.  The criteria for a disability rating in excess of 30 percent for ischemic heart disease since December 2, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005.

7.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met prior to October 13, 2010.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, Diagnostic Code 6100 (2016).

8.  The criteria for an evaluation in excess of 20 percent for bilateral hearing loss have not been met since October 13, 2010.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, Diagnostic Code 6100 (2016).

9.  The criteria for a compensable disability rating for asbestosis have not been met prior to August 12, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2015).

10.  The criteria for a disability rating in excess of 30 percent for asbestosis have not been met since August 12, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase. See Hart v. Mansfield, 21 Vet. App. 505 (2007).
Ischemic Heart Disease

Here, the Veteran seeks increased initial ratings for his service-connected ischemic heart disease, which has been evaluated as 60 percent disabling prior to October 3, 2005; as 30 percent disabling from October 3, 2005, to March 17, 2008; as 60 percent disabling from March 17, 2008, to October 12, 2011; as 60 percent disabling from February 1, 2012, to December 2, 2013; and as 30 percent disabling since December 2, 2013.

Under Diagnostic Code 7005, a 10 percent evaluation is warranted for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Here, an August 2000 treatment note from the VA Community-Based Outpatient Clinic in Athens, Georgia, indicated that the Veteran's coronary artery disease was stable, and that he suffered a myocardial infarction approximately four years prior.  A January 2001 VA treatment note indicated that he had a history of three myocardial infarctions and four stainless steel stents, last placed approximately three years ago.  An echocardiogram conducted in December 2002 at the Chillicothe VA Medical Center in Chillicothe, Ohio, revealed mild concentric left ventricular hypertrophy, mildly reduced left ventricular systolic function, and ejection fraction of 45 to 50 percent, a mildly dilated left atrium, mild aortic regurgitation, and moderate aortic root dilatation.  An August 2003 VA treatment note indicated that the Veteran carried a nitroglycerin sublingual tablet and took aspirin daily for his heart disease.  Myocardial perfusion single-photon emission computed tomography (SPECT) images in September 2003 revealed slightly decreased uptake in the septum to apex, although the impressions were that this was merely a minor abnormality and that the study was "probable normal."  Based on these symptoms, the RO assigned an initial disability rating of 60 percent under Diagnostic Code 7005.  

Myocardial perfusion SPECT images in October 2005 revealed normal stress and resting myocardial images, with a gated left ventricular ejection fraction of 55 percent.  Based on the ejection fraction results demonstrated at this time, the RO decreased the Veteran's evaluation from 60 percent to 30 percent effective October 3, 2005 (the date of the myocardial perfusion SPECT).  

An electrocardiogram conducted in March 2008 revealed mild concentric left ventricular hypertrophy, mild-to-moderately-reduced left ventricular systolic function, an ejection fraction of 40 to 45 percent, a mildly dilated left atrium, moderate aortic root dilatation, and mild aortic regurgitation.  Based on the ejection fraction results demonstrated at this time, the RO increased the Veteran's evaluation from 30 percent to 60 percent effective March 17, 2008 (the date of the electrocardiogram).  

In October 2011, the Veteran underwent quintuple coronary artery bypass grafting at St. Joseph's Hospital in Parkersburg, West Virginia, and was subsequently prescribed blood thinners.  Based on his hospital admission for coronary artery bypass grafting, the RO assigned a temporary 100 percent rating from October 12, 2011 (the date of the surgery), to February 1, 2012 (the first day of the month
following a three-month period from the date of the Veteran's admission for surgery).  An evaluation of 60 percent was then resumed from February 1, 2012, based on the Veteran's previous left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

However, in January 2012, the Veteran was again admitted to St. Joseph's Hospital with symptoms related to coronary artery disease.  He underwent cardiac catheterization which revealed severe, three-vessel coronary artery disease and was admitted for quadruple coronary artery bypass grafting.  

A November 2013 treatment note from Parkersburg Cardiology Associates, Inc., in Parkersburg, West Virginia, diagnosed the Veteran as having coronary atherosclerosis of the native coronary artery, and noted a history of approximately nine coronary stents as of September 2011.  At that time, the Veteran was not experiencing anginal chest discomfort, and he had been fairly active with no further syncopal events.  An echocardiogram conducted in December 2013 by Parkersburg Cardiology Associates revealed enlargement of the left atrium, moderate dilatation of the aortic root, and an ejection fraction of 50 to 55 percent.  Based on the ejection fraction results demonstrated at this time, the RO decreased the Veteran's evaluation from 60 percent to 30 percent effective December 2, 2013 (the date of the echocardiogram).  

In December 2013, the Veteran submitted a Ischemic Heart Disease Disability Benefits Questionnaire completed by his private cardiologist.  The form noted a history of coronary artery disease since November 1996 with the use of continuous medication and as well as the Veteran's history of myocardial infarction, stent placement, and coronary artery bypass grafting surgery.  No history of congestive heart failure was indicated and the private cardiologist provided an estimated METs activity level of 5 to 7 based on the Veteran's reported symptoms of dyspnea, fatigue, angina, and dizziness.  The private cardiologist also referred the December 2013 echocardiogram which showed cardiac dilatation and an ejection fraction of 50 to 55 percent.  

Myocardial perfusion imaging conducted in June 2014 revealed evidence of ventricular enlargement, a fixed moderate-size distal lateral wall defect, normal left ventricular function, and an ejection fraction of 57 percent.  

Based on this evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 60 percent for ischemic heart disease at any time prior to October 3, 2005.  During this period, there is no evidence of chronic congestive heart failure; no evidence of a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; and no evidence of left ventricular dysfunction with an ejection fraction of less than 30 percent.

Similarly, for the period from October 3, 2005, to March 17, 2008, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for ischemic heart disease.  During this period, there is no evidence of more than one episode of acute congestive heart failure in the past year; no evidence of a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; and no evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

For the period from March 17, 2008, to October 12, 2011, the Board finds that the Veteran is not entitled to a disability rating in excess of 60 percent for ischemic heart disease.  During this period, there is no evidence of chronic congestive heart failure; no evidence of a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; and no evidence of left ventricular dysfunction with an ejection fraction of less than 30 percent.

However, the Board finds that the temporary 100 percent evaluation granted by the RO from October 12, 2011, to February 1, 2012, based on the Veteran's October 2011 quintuple coronary artery bypass grafting should have been extended to May 1, 2012.  While the RO appropriately granted a temporary 100 percent rating on account of the Veteran's October 2011 surgery and extended that rating until the first day of the month following a three-month period from the date of the Veteran's admission for surgery, it neglected to acknowledge that the Veteran underwent subsequent coronary artery bypass grafting in January 2012.  

As such, the Board finds that the temporary 100 percent rating should be extended until May 1, 2012 (the first day of the month following a three-month period from the date of the Veteran's admission for surgery in January 2012), at which time the 60 percent evaluation should be reinstated.  

For the period from May 1, 2012, to December 2, 2013, the Board finds that the Veteran is not entitled to a disability rating in excess of 60 percent for ischemic heart disease.  During this period, there is no evidence of chronic congestive heart failure; no evidence of a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; and no evidence of left ventricular dysfunction with an ejection fraction of less than 30 percent.

Finally, for the period from December 2, 2013, to the present, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for ischemic heart disease.  During this period, there is no evidence of more than one episode of acute congestive heart failure in the past year; no evidence of a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; and no evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

The Board has also considered the Veteran's statements regarding the severity of his ischemic heart disease.  As a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as chest pain.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's cardiac symptomatology has been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the treatment records) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

In analyzing this case, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, other than the extension of the Veteran's temporary 100 percent rating to May 1, 2012, the preponderance of the evidence is against the claims higher ratings.  As such, the benefit-of-the-doubt doctrine is not helpful in this instance.  38 C.F.R. § 4.3.

Bilateral Hearing Loss

The Veteran also seeks entitlement to an increased rating for bilateral hearing loss, which has been evaluated as 10 percent disabling prior to October 13, 2013, and as 20 percent disabling since October 13, 2013.  The Board notes that the Veteran is already service connected for tinnitus, and received the maximum 10 percent schedular rating for that disability.

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based upon a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns), which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (using Table VIa).  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Here, the Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  

The Veteran was provided with a VA audiological examination in August 2007, at which time he reported daily hearing loss that "comes and goes."  The Veteran was diagnosed as having bilateral sensorineural hearing loss.  Audiometric testing revealed the following puretone air conduction thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
 45
60
65
65
LEFT
20
 45
65
70
80

The puretone averages were 59 decibels for the right ear and 65 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 70 percent in the left ear. 

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiological test results did not demonstrate a puretone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in his right or left ear.  As such, evaluation under 38 C.F.R. § 4.86(a) is not warranted.

Additionally, with respect to exceptional patterns of hearing loss, the results bilaterally do not demonstrate puretone thresholds of 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz in either ear.  Thus, the Veteran is not entitled to additional consideration under C.F.R. § 4.86(b) for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

Applying the August 2007 audiometric results to the Rating Schedule reveals numeric designations of Level IV for his right ear and Level V for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in 10 percent rating for bilateral hearing loss. 

The Veteran was provided with another VA audiological examination in October 2010, at which time he reported hearing problems in most all listening situations.  The Veteran was diagnosed as having bilateral sensorineural hearing loss.  Audiometric testing revealed the following puretone air conduction thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
 50
65
70
65
LEFT
30
 50
70
75
80

The pure tone averages were 62.5 decibels for the right ear and 68.75 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 72 percent in the left ear. 

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiological test results did not demonstrate a puretone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in his right or left ear.  As such, evaluation under 38 C.F.R. § 4.86(a) is not warranted.

Additionally, with respect to exceptional patterns of hearing loss, the results bilaterally do not demonstrate puretone thresholds of 30 decibels or less at 1000 Hertz.  Thus, the Veteran is not entitled to additional consideration under C.F.R. § 4.86(b) for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

Applying the October 2010 audiometric results to the Rating Schedule reveals numeric designations of Level IV for his right ear and Level VI for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 20 percent rating for bilateral hearing loss.  Based on the results of this examination, the RO increased the Veteran's evaluation for hearing loss from 10 percent to 20 percent effective October 13, 2010.  

The Veteran was provided with his most recent VA audiological examination in July 2015, at which time he reported that he could not hear without his hearing aids, and that he had a hard time understanding what people were saying even with his hearing aids.  He was diagnosed as having bilateral sensorineural hearing loss.  Audiometric testing revealed the following puretone air conduction thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
 50
70
75
65
LEFT
35
 55
70
85
80

The pure tone averages were 65 decibels for the right ear and 73 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 50 percent in the left ear. 

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiological test results did not demonstrate a puretone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in his right ear.  As such, evaluation under 38 C.F.R. § 4.86(a) is not warranted for the right ear.  Although the Veteran did demonstrate a puretone threshold of 55 decibels or more in all four frequencies in the left ear, the Roman numeral designation for hearing impairment under Table VIa (VI) is not higher than the Roman numeral designation under Table VI (VIII).

Additionally, with respect to exceptional patterns of hearing loss, the results bilaterally do not demonstrate puretone thresholds of 30 decibels or less at 1000 Hertz.  Thus, the Veteran is not entitled to additional consideration under C.F.R. § 4.86(b) for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

Applying the July 2015 audiometric results to the Rating Schedule reveals numeric designations of Level IV for his right ear and Level VIII for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule again results in a 20 percent rating for bilateral hearing loss. 

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  As noted previously, however, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluations to assign.  Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  The RO and the Board are bound by applicable laws, and regulations promulgated by the VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Consideration of factors wholly outside the schedular rating criteria would constitute error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-208   (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

As the currently-assigned evaluations of 10 percent prior to October 13, 2010, and 20 percent since October 13, 2010, reflect the actual degree of impairment shown since the Veteran's July 2006 claim for an increased evaluation for service-connected hearing loss, there is no basis for additional staged ratings for this claim. 

As the preponderance of the evidence is against a compensable rating for bilateral hearing loss, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Asbestosis

The Veteran also seeks entitlement to higher initial ratings for his service-connected asbestosis, which has been evaluated as noncompensable prior to August 12, 2013, and as 30 percent disabling since August 12, 2013.  

Asbestosis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6833, according to the General Rating Formula for Interstitial Lung Disease.  Accordingly, a 10 percent evaluation is warranted for forced vital capacity (FVC) between 75 and 80 percent predicted, or; diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent evaluation is warranted for FVC of 64 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97 (2016).

For rating purposes, post-bronchodilator findings are the standard in pulmonary assessment.  61 Fed. Reg. 46,723 (1996) (VA assesses pulmonary function after bronchodilation).  Post-bronchodilator studies are required, and will be used for rating purposes, unless the post-bronchodilator results were poorer than the pre-bronchodilator results, or when the examiner determines that post-bronchodilator results should not be used and states why.  38 C.F.R. §§ 4.96(d)(4), (5) (2016).  

In addition, "[w]hen there is a disparity between the results of different PFTs . . . so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability."  38 C.F.R. § 4.96(6) (2016).  

Here, the Veteran was provided with a VA pulmonary function test in August 2007, at which time he was diagnosed as having findings compatible with asbestos exposure; however, significant fibrosis or interstitial disease of the lung was not apparent.  Subjectively, the Veteran reported shortness of breath, and indicated that he could not walk far without shortness of breath.  He denied any chest pain.  Testing revealed FVC of 83 percent predicated, and DLCO of 100 percent predicated.  The examination report indicated that spirometry was within normal limits, and that there was no significant response to bronchodilator.  Lung volumes and the diffusing capacity were also noted to be within normal limits.

The Veteran was provided with a VA respiratory conditions examination in August 2013, at which time he was diagnosed as having lung granuloma.  Subjectively, the Veteran reported that he experienced daily shortness of breath and dyspnea upon exertion.  He also indicated the he used nasal spray and used a continuous positive airway pressure (CPAP) machine nightly.  Pulmonary function testing revealed FVC of 66 percent predicated (pre-bronchodilator) and 72 percent predicated (post-bronchodilator).  Testing also revealed DLCO of 69 percent predicated.  The examiner's impression was normal spirometry and lung volumes with minimal impairment of DLCO.  In a September 2013 addendum, the examiner clarified that the Veteran used a CPAP machine for his sleep apnea rather than for his asbestosis.  Based on the results of this examination, the RO increased the Veteran's evaluation for asbestosis from noncompensable to 30 percent effective August 12, 2013.  

The Veteran was provided with his most recent VA respiratory conditions examination in July 2015, at which time he was diagnosed as having benign granuloma of the right lower lung and asbestosis.  Subjectively, the Veteran reported ongoing issues with shortness of breath secondary to his asbestosis.  The Veteran's respiratory condition required intermittent courses or bursts of systemic corticosteroids (one in the past year), daily inhalational bronchodilator therapy, and daily inhalational anti-inflammatory medication; however, it did not require the use of oral bronchodilators.  Pulmonary function testing revealed FVC of 79 percent predicated (pre-bronchodilator and post-bronchodilator).  Testing also revealed DLCO of 67 percent predicated.  

Based on these results, the Board finds that a compensable disability rating is not warranted for the Veteran's asbestosis under Diagnostic Code 6833 prior to August 12, 2013, as there was no evidence of FVC between 75 and 80 percent predicted, or DLCO (SB) of 66 to 80 percent predicted during that period.  Similarly, since August 12, 2013, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's asbestosis under Diagnostic Code 6833, as there is no evidence of FVC readings of 50 to 64 percent predicted; DLCO (SB) readings of 40 to 55 percent predicted; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  

The Board finds that Diagnostic Code 6833 is the most appropriate because it pertains specifically to the service-connected disability in the Veteran's case: asbestosis.  The Board finds that no other diagnostic code would be more appropriate other than DC 6833.  Notably, the Veteran's asbestosis is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  The Board notes that the August 2013 and July 2015 VA examiners found that the volume of air forcefully exhaled in one second (FEV-1) reading accurately reflected the Veteran's level of disability.  Crucially, Diagnostic Code 6833 requires FVC and DLCO readings.  To this end, the Board has considered other diagnostic codes for other respiratory disorders such COPD (Diagnostic Code 6604) and chronic pleural effusion or fibrosis (Diagnostic Code 6845).  However, theses Diagnostic Codes would not provide higher ratings, even on the basis of the Veteran's FEV-1, FEV, or DLCO readings.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6833.

The Board has also considered the Veteran's statements regarding the severity of his asbestosis.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as shortness of breath.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's pulmonary function has been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

In analyzing this case, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim for a compensable evaluation prior to August 12, 2013, and an evaluation in excess of 30 percent since August 12, 2013.  As such, the benefit-of-the-doubt doctrine is not helpful in this instance.  38 C.F.R. § 4.3.

Extraschedular Consideration

With respect to all increased rating claims, under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or Director of Compensation Services to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the Veteran's disabilities, but the medical evidence does not demonstrate that those manifestations are present in this case.  The Board therefore concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board also notes that the Veteran has already been granted individual unemployability effective October 22, 2013.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, correspondence issued in September 2006, May 2007, and March 2014 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to assist, the Veteran's service records, VA treatment records, and identified private treatment records have been associated with the claims file.  With respect to the issues decided herein, the Veteran was provided with VA examinations in August 2007, October 2010, August 2013, and July 2015.  The examination reports reflect that the VA examiner reviewed the Veteran's claim file, conducted appropriate examinations, and addressed all applicable rating criteria.  Accordingly, the Board finds that the VA examination reports are adequate to adjudicate the claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, the Veteran was afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the VLJ asked questions addressing the criteria for service connection and increased ratings.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate his claims.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

Based on the foregoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims.

ORDER

A disability rating in excess of 60 percent for ischemic heart disease prior to October 3, 2005, is denied.

A disability rating in excess of 30 percent for ischemic heart disease from October 3, 2005, to March 17, 2008, is denied.

A disability rating in excess of 60 percent for ischemic heart disease from March 17, 2008, to October 12, 2011, is denied.

An extension of a temporary total disability rating based on convalescence following left rib resection surgery is granted from February 1, 2012, to April 30, 2012, subject to the laws and regulations governing monetary awards.

A disability rating in excess of 60 percent for ischemic heart disease from May 1, 2012, to December 2, 2013, is denied.

A disability rating in excess of 30 percent for ischemic heart disease since December 2, 2013, is denied.

An evaluation in excess of 10 percent for bilateral hearing loss prior to October 13, 2010, is denied.

An evaluation in excess of 20 percent for bilateral hearing loss since October 13, 2010, is denied.

A compensable disability rating for asbestosis prior to August 12, 2013, is denied.

A disability rating in excess of 30 percent for asbestosis since August 12, 2013, is denied.

REMAND

The Veteran also seeks entitlement to service connection for scar/depression above the left eye, headaches, vertigo, and residuals of left arm stab wounds with scarring and nerve damage.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to the claims of entitlement to service connection for scar/depression above the left eye, headaches, and vertigo, the Veteran has alleged that all three disabilities arose from the same in-service event.  Specifically, the Veteran testified that in approximately 1968 he was thrown against a bulkhead aboard ship, striking his head and suffering bleeding from his nose and both ears at that time.  The Veteran has indicated that he had suffered from intermittent headaches and dizziness since that time.  At his August 2016 Board hearing, the Veteran testified that in addition to a "depression" above his left eye, he also has a "knot" on the left side of his head.  The Veteran's VA treatment records indicate that he has been seeking treatment for increased dizziness.  

The Board notes that the Veteran is already service-connected for a scar above his left ear as a result of the same alleged in-service incident.  The grant of entitlement to service connection for the scar above the left ear was based on a VA examiner's opinion that the scar was at least as likely as not consistent with the circumstances, conditions, or hardships of combat duty, even though there was no official record of such incurrence.

The Veteran was provided with several VA examinations relevant to these claims in July 2015.  A July 2015 VA ear conditions examination report diagnosed him as having vertigo.  However, the examiner indicated that, "It would be resorting to mere speculation on the part of the examiner to attempt to attribute the veteran's vertigo to his military service in the setting of a 33 year lapse in records providing the diagnosis and evaluation of the condition."  The examiner explained that:

There are no treatment records from separation (in 1969) until 2008 CPRS records which provide a diagnosis of vertigo. Earlier treatment records show use of meclizine, but no associated diagnosis or evaluation for his symptoms until 2008. The 2002 audiology evaluation which first mentions "intermittent positional dizziness" indicates dizziness symptoms had been present for 15-20 years; at that time, the veteran had been separated for 33 years. The veteran followed with non-VA providers for his vertigo symptoms prior to establishment with the VA in 2000; these records are not available for the examiner's review. The veteran has followed with non-VA providers and non-VA ENT since 2000; these records are not available for the examiner's review. The Chillicothe VA ENT evaluations dated 2/25/2002 and 1/14/2005 are silent regarding vertigo complaints or a diagnosed condition.

The Veteran was also provided with a VA headaches examination in July 2015, at which time the examiner indicated that the Veteran was never diagnosed with a headache condition.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  In support of this opinion, the examiner explained that, "Post service treatment records are silent regarding a chronic headache condition or diagnosis. CPRS record dated 5/1/2006 mentions headache with subsequent confirmed diagnosis of sinusitis based on CT head report.  There is no relationship between an uncomplicated closed head injury and the diagnosis of sinusitis more than 30 years later."

The Veteran was also provided with a VA scars/disfigurement examination in July 2015.  However, with respect to the Veteran's alleged scar/depression above the left eye, the examiner indicated that:

There is no scar noted above the left eye on which to opine.  The veteran reports a painful depression to palpation over the left orbital rim which he attributes to the inservice injury.  CT of the head and sinuses in 2002 shows no bony abnormality in this area; unable to determine if this is a normal variant for this veteran.  It would be resorting to mere speculation on the part of the examiner to attribute the depressed area to palpation in the region of the left eyebrow to his military service incident versus a normal variant.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the opinions contained within the July 2015 ear conditions, headaches, and scars/disfigurement examination reports are inadequate for purposes of determining service connection.  

First, the VA opinions relied on the lack of service treatment records to support the negative opinions, but did not consider the Veteran's lay statements regarding in-service symptomatology and continuity of symptomatology since service.  A medical opinion based solely on the absence of documentation in the service treatment records or that fails to take into account lay statements is inadequate.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006) (VA examiner's opinion inadequate that relied on the absence of contemporaneous medical evidence); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2010); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

Moreover, in Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the Court held that the Board cannot rely on an examiner's conclusion that an etiological opinion would be speculative, unless the examiner explains the basis for that opinion and clearly identifies what facts cannot be determined.  Here, the scars/disfigurement examination report failed to explain why the examiner is unable to determine if the painful depression over the left orbital rim was a normal variant for this Veteran. 

In addition, as the Veteran has already been service-connected for a scar above his left ear as a result of the same alleged in-service incident in 1968, opinions should be obtained as to whether the above conditions are caused or aggravated by the service-connected scar.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Accordingly, on remand adequate VA opinions must be obtained with respect to the claims of entitlement to service connection for scar/depression above the left eye, headaches, and vertigo . 

With respect to the issue of entitlement to service connection for residuals of left arm stab wounds with scarring and nerve damage, the Veteran has testified that in approximately late 1967 or early 1968 a fellow serviceman inadvertently ran a knife through his arm as they were cutting sleeves off projectiles while unloading them.  The Veteran also testified that his left arm scar residuals were productive of pain.  

The Veteran was provided with two VA examinations in July relevant to his left arm symptomatology.  The report of a VA peripheral nerves conditions examination diagnosed the Veteran as having bilateral carpal tunnel syndrome, which the examiner opined was less likely than not incurred in service or caused by the in-service stab wound.  The examiner explained that electromyography (EMG) testing did not find evidence of a peripheral nerve injury or damage which would have correlated with his reported stab wounds in service.  The examiner also emphasized that the Veteran's reported numbness/tingling of the left arm originated in the upper portion of the arm (while a traumatic injury to a peripheral nerve in the lower arm at the level of the wrist would not cause symptoms into the upper arm), and that the Veteran had similar symptoms in his right arm.

However, the Veteran was also provided with a VA scars/disfigurement examination in July 2015.  While the examination report acknowledged that the Veteran exhibited linear scars of the left upper extremity from a reported in-service stab wound and provided the dimensions of these scars, the examiner did not provide an etiological opinion with respect to the scars of the left upper extremity.  Accordingly, on remand an adequate opinion must be obtained.  See Barr, supra.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a traumatic brain injury examination, by an appropriate VA examiner, such as a specialist in neurology, neurosurgery, neuropsychiatry, or an examiner who has had training and experience with traumatic brain injury.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must perform any necessary diagnostic tests and studies.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements regarding his alleged in-service head injury and continuity of symptomatology, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's scar/depression above the left eye, headaches, and vertigo began in service, were caused by service, or are otherwise related to service. 

If the above opinion is negative, then the examiner must also indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's scar/depression above the left eye, headaches, and vertigo were caused or aggravated by a service-connected disability, to include the scar above his left ear.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

All opinions must be accompanied by a complete rationale.  If any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided, including stating whether there is any missing evidence that would be needed in order to provide an opinion.

2.  Afford the Veteran a VA scar examination to determine the nature and etiology of his scarring on his left arm.  The Veteran's claims file, to include a complete copy of this Remand, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current scarring of the left arm had its onset in service or is otherwise related to active service, to include the stabbing incident in late 1967 or early 1968 alleged by the Veteran.

The examiner is asked to address the Veteran's lay statements regarding the etiology of the scarring.

A complete rationale, consistent with the evidence of record, should be provided for any opinion offered.

3.  Following the above development, readjudicate the claims remaining on appeal.  If any benefit sought is not granted, then issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


